Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/309026 
    
        
            
                                
            
        
    

Parent Data16309026, filed 12/11/2018 is a national stage entry of PCT/US17/37019 , International Filing Date: 06/12/2017PCT/US17/37019 Claims Priority from Provisional Application 62349319, filed 06/13/2016


Status of claims

1-10 and 12-21 are pending.
Claims 11 and 22-38 were cancelled.
Amendments in claims filed on 09/11/2019 were entered. 
Claims 1-10 and 12-19 are drawn to composition
Claims 20 and 21 are drawn to methods


Election/Restrictions

DETAILED ACTION
	
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claims 1-10 and 12-20 are drawn to: a composition comprising 20-60% w/w of fat combined with a nitric oxide synthase inhibitor.(claim 1).  The composition of claim 1, wherein the nitric oxide synthase inhibitor is L-NAME or a salt thereof. (claim 2). Claims contain cholesterol, protein, carbohydrates, minerals and/or vitamins, for oral ingestion, 
Claims 

Group II, Claims 20 and 21 are drawn to a method for inducing heart failure with preserved ejection fraction in an experimental laboratory animal, the method comprising administering the composition of claim 1 to the laboratory animal.

21. (Original) A method for inducing heart failure with preserved ejection fraction in an
experimental laboratory animal, the method comprising administering a composition comprising 20-60% w/w of fat and a composition comprising a nitric oxide synthase inhibitor to the laboratory animal.

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art so linked as to form a single general inventive concept."  The presently claimed invention does not present a contribution over the prior art. There is a lack of unity of invention because the claimed technical feature is not a special technical feature for claims 1-10, 11-19 and 20-21 as it does not make a contribution over the prior art as cited in search report for claims 1-10 and 12-19.  Maeda et al. (US Patent 6,043,268) in view of WO 2015/011724 A2),
For claims 20 and 21  lack an inventive step under PCT Article 33(3) as being obvious over Maeda et al. (US Patent 6043268 in view of WO 96/35453 A2 to Chwakisz, et al. in view of KMS as evidenced by Albrecht, US 2013/0158088 A1. Y US 6043268.
 
	Claims are drawn to methods and compositions for modeling heart failure with preserved ejection fraction.

MAEDA, H et al., See figures 5-6, column 1, lines 41-43; column 3,lines 41-43; column 4, lines 21-50; column 6, lines 33-37; column 7, lines 43-44; column 8, lines 51-53; claim 1.
Munyandi et al. (WO 2015/011724 A2 , 29 January 2015), page 1, lines 5-6; page 11, lines 26-28. It .omega-3 fatty acid composition of enhanced bioavailability comprisingomega-3 fatty acids. a plant extract and at least one surfactant.(Lines 5-6, page 1),  It teaches that the  the composition comprises about 10% to about 98% (w/w) of omega-3 fatty acids in total composition. Preferably about 20% w/w of omega-3 fatty acids, More preferably about 30% w/w of the omega-3 fatty acids. .(lines 26-28, page 11). 
US 2013/0158088 A1 (ALBRECHT, D et al.) 20 June 2013; paragraph [0022]; See the entire document especially claims 15, and 20.
US 2013/0158088 A1
Heart failure which can be treated by the present invention include congestive heart failure, left heart failure, right heart failure, chronic heart failure, advanced heart failure, acute heart failure, acute decompensated heart failure, heart failure with reduced ejection fraction, heart failure with preserved ejection fraction, and heart failure primarily or secondarily associated with pulmonary hypertension, [0022[;
Claim 15. A method of treating hypertension and/or preventing or treating heart failure in a mammal receiving anti-coagulant therapy comprising administering to said mammal: a) a pharmaceutical composition comprising a therapeutically effective amount of the compound of the formula: [(A.sub.1)(A.sub.2)](C).sub.yx H.sub.2O (I) wherein A.sub.1 is S--N-valeryl-N-{[2'-(1H-tetrazole-5-yl)-biphenyl-4-yl]-methyl}-valine in the anion form; A.sub.2 is (2R,4S)-5-biphenyl-4-yl-4-(3-carboxy-propionylamino)-2-methyl-pentanoic acid ethyl ester in the anion form; (Cat) is a cation; y is 1 to 3; and x is 0 to 3; or b) a pharmaceutical composition comprising a therapeutically effective amount of (i) valsartan or a pharmaceutically acceptable salt thereof; and (ii) N-(3-carboxy-1-oxopropyl)-(4S)-(p-phenylphenylmethyl)-4-amino-2R-methylbutanoic acid ethyl ester or (2R,4S)-5-biphenyl-4-yl-4-(3-carboxy-propionyl amino)-2-methyl-pentanoic acid or a pharmaceutically acceptable salt thereof. 
Claim 20. The method of claim 18 wherein the heart failure is congestive heart failure, left heart failure, right heart failure, chronic heart failure, advanced heart failure, acute heart failure, acute decompensated heart failure, heart failure with reduced ejection fraction, or heart failure with preserved ejection fraction.   Prior art cited above teaches claimed invention as cite din search report and as well as cited above.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

(1) Applicants should elect one specific composition from the elected group containing one specific compound present in the composition selected from each category. 
Specification discloses that [0042] L-NAME refers to N°-Nitro-L-arginine methyl ester and has the structure:

    PNG
    media_image1.png
    169
    350
    media_image1.png
    Greyscale

Specific High fat diet in table 1(HFD);
 Specific micronutrients, mineral. Amino acids,  vitamins, fatty acids and cholesterol  are disclose sin Table 2. [0099].
Feed composition with L-NAME [00100].
All specific ingredients were not listed here. 
Applicant s should elect one group and from the elected group one specific composition as species.  Specific composition means each ingredient disclosed is a single compound not mixrures specific composition containing each components This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephonic Election

Due to the complexity, no call was made for telephonic election in this application.  It was decided to send the requirement in writing.

Rejoining the Method Claims

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/method, and all product/method claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney  L. Klinkel  can be reached on 571-270-5239

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628